Sherwood, J.
— Action for the recovery of specific personal property, formerly designated replevin. The ■suit grew out of a loan by defendant of one hundred dollars, on December 23, 1880, the money to be paid at the Shelt-Mudd trial, which was to occur, and did take place, January 6, 1881. The team of horses, etc., were given to Mudd as security for the loan, interest being deducted, and the only material controversy as to what the contract was, is on the points whether the plaintiff ■was simply to repay the one hundred dollars to Mudd at the Shelt-Mudd trial, and then receive his team; and, if ¡not paid at that time, to repay that sum as well a,s expenses of the horses’ keep, rated at twelve dollars per month, from the time of that trial; the team to be redeemed, in any event, within thirty days 'from the time the loan was effected.
*221The testimony offered on the part of the plaintiff' fully supports this view of the contract, while that adduced by the defendant only differed from it in two-particulars: (l).That the expense of the keep of the-horses was to begin from the date of the loan. (2) That-the money was to be paid to Mudd on the day of the Shelt-Mudd trial at Rich Hill, i. e., on the sixth day of January, 1881, and if the money and expenses were not' paid on that day, then Mudd was to take the team, etc., home with him, to be returned to plaintiff, if, within the-thirty days, the sum loaned and expenses should be paid. This, as I believe, is a succinct statement of the-contract between plaintiff and defendant, and the differences between them as to what their precise contract was.
It is entirely immaterial, in this case, whether the-contract be termed a conditional sale, or a pledge, the instructions given, as well on behalf of the plaintiff as on behalf of the defendant, fully presented the matters in issue to the jury, and their verdict must be regarded as final.
Therefore, judgment affirmed.
All concur.